DETAILED ACTION
This action is responsive to the following communication: RCE filed 12/21/21. This action is made non-final.
Claims 1, 3-4, 6, 8-9, 11, 13-20 are pending in the case.  Claims 1, 6 and 11 are independent claims.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/21 has been entered.

Claim Objections
Claim 11 appears to have limitations “determine a current location of the user in a real-world environment; convert the current location of the user in the real-world environment to a current location of the user in the virtual scene, determine whether the current location of the user in the virtual scene is located in a virtual target area , and determine that the current interaction meets the preset triggering condition in response to determining that the current location of the user in the virtual scene is located in the virtual target area;” is duplicated in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 13-14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stirbu et al (US Patent Application Publication 2013/0207963 hereinafter Stirbu) in view of Madonna et al (US Patent Application Publication 2014/0181704 A1 hereinafter Madonna).
With regard to claims 1, 6, Stirbu teaches a method, an apparatus respectively for controlling a home device, the method comprising: 
acquiring a current operation of a user in a pre-built virtual scene <virtual environment for a home para 0023-0024 and controlling devices para 0059, fig 5>, determining whether the current operation of the user touches a virtual target object <para 0059, fig 5 item 503, user touching the virtual object see also para 0069>, and determining that a current interaction between a user and a virtual control in the pre-built virtual scene meets a preset triggering condition <interaction with television by touching or using remote control>, in response to determining that the current operation of the user touches the virtual object <object is touched by using the control surfaces of a television 0059, 0065>; 
determining a current location of the user in a real-world environment <location of a user can be determined in a real-world environment para 0052>; converting the current location of the user in the real-world environment to a current location of the user in the virtual scene <locations of the user in the real-world and virtual environments can be mapped (converted) para 0052, fig 3>, determining whether the current location of the user in the virtual scene is located in the virtual target area <para 0023, 0024, user is within the real-world fig 4 item 407>, and determining that the current interaction meets the preset triggering condition in response to determining that the current location of the user in the virtual scene is located in the virtual target area <para 0023, 0024, user is within the real-world fig 4 item 407>; wherein the virtual scene has an environment including the home device <virtual environment for a home para 0023-
generating a control signal corresponding to the current interaction, in response to determining that the current interaction meets the preset triggering condition <controls an electronic device fig 4 para 0055>, comprising: presenting a control interface in a preset area, in response to determining the current interaction meets the preset triggering condition, wherein the control interface is used to adjust an operating parameter of the home device corresponding to the virtual control in the current interaction <figs 3, 4, para 0053-0055>; and generating the control signal of the home device corresponding to the virtual control in the current interaction, based on an operation of the user on the control interface <para 0053-0055, remote control can be controlled>; the control signal comprising the operating parameter for the home device <para 0053-0055>; 
transmitting the control signal to a control terminal, so that the control terminal controls the home device indicated by the control signal <a TV can be turned on using a remote control para 0055-0056>; 
receiving feedback information corresponding to the control signal transmitted by the control terminal <fig 3, para 0053-0056, status of the device can be determined and rendered>; 
at least one processor (claim 6) <para 0004>;

Stirbu does not appear to explicitly disclose rendering and displaying a change in the environment of the virtual scene based on the feedback information and an adjustment of the operating parameter of the home device based on the control signal <a change in the status of a device in a physical room is updated in the virtual environment para 0035>.
In the same field of endeavor, Madonna teaches rendering and displaying a change in the environment of the virtual scene based on the feedback information and an adjustment of the operating parameter of the home device based on the control signal <a change in the status of a device in a physical room is updated in the virtual environment para 0035>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Stirbu, Madonna before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Stirbu to include the teachings of Madonna, in order to obtain limitations taught by Madonna.  One would have been motivated to make such a combination because it enhances the user experience and a need identified and solved by Madonna (see Background). 
With regard to claim 11, Stirbu teaches a system for controlling a home device, comprising a terminal comprising a processor and a control terminal comprising a processor, wherein a pre-built virtual scene is displayed on a display screen of the 
the terminal, is configured to acquire a current operation of a user in a pre-built virtual Reply to Office Action of September 22, 2021scene <virtual environment for a home para 0023-0024 and controlling devices para 0059, fig 5>, determine whether the current operation of the user touches a virtual target object <para 0059, fig 5 item 503, user touching the virtual object see also para 0069>, and determine that a current interaction between a user and the virtual control in a virtual scene meets a preset triggering condition <interaction with television by touching or using remote control> , in response to determining that the current operation of the user touches the virtual target object <object is touched by using the control surfaces of a television 0059, 0065>; 
determine a current location of the user in a real-world environment <location of a user can be determined in a real-world environment para 0052> ; convert the current location of the user in the real-world environment to a current location of the user in the virtual scene <locations of the user in the real-world and virtual environments can be mapped (converted) para 0052, fig 3>, determine whether the current location of the user in the virtual scene is located in a virtual target area <para 0023, 0024, user is within the real-world fig 4 item 407> , and determine that the current interaction meets the preset triggering condition in response to determining that the current location of the user in the virtual scene is located in the virtual target area <para 0023, 0024, user is 
generate a control signal corresponding to the current interaction in response to determining that the current interaction meets the preset triggering condition <controls an electronic device fig 4 para 0055>; comprising: presenting a control interface in a preset area, in response to determining the current interaction meets the preset triggering condition, wherein the control interface is used to adjust an operating parameter of the home device corresponding to the virtual control in the current interaction <figs 3, 4, para 0053-0055> , and generating the control signal of the home device corresponding to the virtual control in the current interaction, based on an operation of the user on the control interface <para 0053-0055, remote control can be controlled>, 
the control signal comprising the operating parameter for the home device <para 0053-0055>, the control signal comprising an operating parameter for the home device <para 0053-0055>;
receive feedback information corresponding to the control signal transmitted by the control terminal <fig 3, para 0053-0056, status of the device can be determined and rendered>; and 

the control terminal, is configured to control the home device indicated by the control signal transmitted by the terminal <a TV can be turned on using a remote control  or touch see fig 5, para 0055-0056>; and 
return the feedback information corresponding to the control signal <fig 3, para 0053-0056, status of the device can be determined and rendered>.
Stirbu does not appear to disclose render and display a change in the environment of the virtual scene based on the feedback information and an adjustment of the operating parameter of the home device based on the control signal.

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Stirbu, Madonna before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Stirbu to include the teachings of Madonna, in order to obtain limitations taught by Madonna.  One would have been motivated to make such a combination because it enhances the user experience and a need identified and solved by Madonna (see Background). 
With regard to claims 3, 8, 13, these claims depend upon claims 1, 6 and 11, respectively, which are rejected above. In addition, Stirbu teaches wherein the determining whether the current operation of a user touches a virtual target object comprises <touch can be used for controlling device para 0059, 0065>;
acquiring an operation gesture <touch gesture can be applied when operating a television <fig 5 item 503, para 0059> or an eye movement track of the user; and
determining the current operation of the user touches the virtual target object, in response to the operation gesture of the user pointing to the virtual target <fig 5 item 
With regard to claims 4, 9, these claims depend upon claims 1 and 6 respectively, which are rejected above. In addition, Stirbu teaches wherein the generating a control signal corresponding to the current interaction, in response to determining the current interaction meets the preset triggering condition, comprises: 
acquiring a current state of the home device corresponding to the virtual control in the current interaction, in response to determining that the current interaction meets the preset triggering condition <fig 3, para 0053-0056, status of the device can be determined and  rendered> ; and 
generating the control signal of the home device based on the acquired current state of the home device <controls an electronic device fig 4 para 0055>. 
With regard to claim 14, this claim depends upon claim 11, which is rejected above. In addition, Stirbu teaches wherein the terminal is further configured to: 
acquire a current state of the home device corresponding to the virtual control in the current interaction, in response to determining that the current interaction meets the preset triggering condition <fig 3, para 0053-0056, status of the device can be determined and  rendered>; and 
generate the control signal of the home device based on the acquired current state of the home device <controls an electronic device fig 4 para 0055>; or 

generate the control signal of the home device corresponding to the virtual control in the current interaction, based on an operation of the user on the control interface <para 0053-0055>. 
With regard to claim 18, this claim depends upon claim 1, which is rejected above. In addition, Stirbu teaches wherein the operating parameter comprises at least one of: operating temperature or air speed of an air conditioner, or a program or channel played after a television is turned on <television status can be determined and a video can be played para 0053, 0033>. 
 
With regard to claim 19, this claim depends upon claim 1, which is rejected above. In addition, Stirbu teaches wherein the operation of the user on the control interface is a speech operation instruction <voice input can be used fig 6 item 612, see para 0065, 0082>. 
 
With regard to claim 20, this claim depends upon claim 1, which is rejected above. In addition, Madonna teaches further comprising acquiring a current state of the home device corresponding to the virtual control, wherein the adjustment of the operating parameter of the home device includes dynamically changing a plurality of .


Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stirbu in view of Madonna in view of SAURABH et al (US Patent Application Publication 2019/0129607 A1 hereinafter Saurabh).

With regard to claims 15, 16 and 17, these claims depend upon claims 1, 6 and 11, respectively, which are rejected above. 
Stirbu, Madonna do not appear to explicitly disclose remaining limitations of this claim. 
In the same field of endeavor, Saurabh teaches wherein the current interaction between the user and the virtual control in the pre-built virtual scene comprises at least one of: an operation gesture <gesture can be provided to control a connected device para 102-103, 0267-0272 see fig 9A-9B see also figs 10-13 > or a motion trajectory of eyes of the user relative to the virtual control in the pre-built virtual scene <eye tracking can be used para 0156>. 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Stirbu, Madonna, Saurabh before him/her at the time before the effective filing date of the claimed invention, to modify the teachings of Stirbu, Madonna to include the teachings of Saurabh, in order to obtain 

Response to Arguments
Applicant's remarks filed on 11/22//21 have been considered but are not persuasive per citation of the amended claims. Applicant does not provide any argument as to why the combination of references Stirbu and Madonaa do not teach the limitations as indicated on pages 8 and of the Remarks.
Conclusion

The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:

See Saurabh 2019/0129607 – Eye gazing para 0056-0057 as applicable to claims 3, 8 and 13.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173